DETAILED ACTION
This is in response to Application # 17/241928.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Suggestion to overcome the rejection:
 Amend the claim to: "non-transitory", “non-transient”, "computer usable memory", or "computer usable storage memory", "computer readable memory", "computer readable device", (i.e. any variations thereof where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium does not include signals"

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Koruthu (US 2022/0303780).
Regarding Claim 1,
A method comprising: 

determining that a plurality of Access Points (APs) in a mesh network each have a Received Signal Strength Indicator (RSSI) that is in a predetermined range [Koruthu: RSSI range == CCA-PD range; 0039; FIGS. 1A and1B; the spatial reuse feature in IEEE 802.11ax may maximize the utilization of the medium by increasing the number of parallel transmissions, and it allows CCA-PD (clear channel assessment preamble detection) to be changed within the range from −62 dBm to −82 dBm; each BSS in the mesh network 100 is assigned a unique color code called a BSS color; the BSS color enables each of the devices in the mesh network 100 (i.e., the controller device 110, agent devices 120 and 130, and stations 111-112, 121-122, and 131-132) to decide whether the simultaneous use of frequency spectrum along with the OBSS is allowed or not; 0044; If the OBSS airtime is too high for any of the agent devices, this indicates that there is high OBSS activity which is decided by a predefined threshold (e.g., OBSS PD threshold)]; 

assigning, by a controller in response to determining that the plurality of APs each have the RSSI that is in the predetermined range, Overlapping Basic Service Set (OBSS) colors to links between the plurality of APs to limit packet collision in the mesh network between the plurality of APs [Koruthu: 0040; the OBSS PD (overlapping basic service set packet detection) feature in IEEE 802.11ax allows BSS colors to be used as a way to create a spatial reuse group (SRG) which can be implemented using a bitmap of BSS colors; the SRG can be configured with the OBSS-PD SRG threshold which is basically the CCA-PD threshold whose value can range between −62 dBm and −82 dBm; If it is determined that the BSS color of the incoming frame is part of the SRG, the specific station may compare the RSSI (received signal strength indication) of the incoming 802.11ax frame with the OBSS-PD SRG threshold; 0043; the controller device 110 and agent devices 120 and 130 are assigned with BSS colors of Pink, Blue, and Orange (e.g., the BSS color may be assigned by each agent device or by the controller device 110), as shown in FIG. 2A]; and 

creating a transmission schedule for transmissions between the plurality of APs in the mesh network based on the assigned OBSS colors [Koruthu: 0039; the BSS color enables each of the devices in the mesh network 100 (i.e., the controller device 110, agent devices 120 and 130, and stations 111-112, 121-122, and 131-132) to decide whether the simultaneous use of frequency spectrum along with the OBSS is allowed or not; when the SR feature is enabled on a specific station in the mesh network 100, the specific station may ignore the frames from the OBSS and enable concurrent transmission of data to multiple devices in the mesh network 100; 0051; the controller device 110 may send frame packets to each agent device to install the updated SRG bitmap and new OBSS PD threshold (steps S207 and S208) on each agent device; as a result, all devices (i.e., the controller device 110 and agent devices 120 and 130) in the mesh network 100 will use the least possible OBSS PD threshold (i.e., −82 dBm without any offset) so as to effectively disable the SR feature of all agent devices in the mesh network 100].

Regarding Claim 2,
further comprising transmitting between the plurality of APs in the mesh network based on the transmission schedule [Koruthu: 0039; the BSS color enables each of the devices in the mesh network 100 (i.e., the controller device 110, agent devices 120 and 130, and stations 111-112, 121-122, and 131-132) to decide whether the simultaneous use of frequency spectrum along with the OBSS is allowed or not].

Regarding Claim 3,
further comprising determining how the mesh network is connected [Koruthu: 0046; for getting information about the BSS color, SRG bitmap, and OBSS PD threshold for each agent device, the controller device 110 may use a proprietary frame or any other frame to obtain the aforementioned information from each agent device. In addition, each agent device may use a SR report TLV defined in the Multi-AP specification to share information about its BSS color, SRG bitmap, and OBSS PD threshold to the controller device 110].

Regarding Claim 4,
further comprising synchronizing the plurality of APs in the mesh network [Koruthu: 0039; the BSS color enables each of the devices in the mesh network 100 (i.e., the controller device 110, agent devices 120 and 130, and stations 111-112, 121-122, and 131-132) to decide whether the simultaneous use of frequency spectrum along with the OBSS is allowed or not].

Regarding Claim 5,
wherein the predetermined range comprises between −62 dBm and −82 dBm [Koruthu: 0040; the SRG can be configured with the OBSS-PD SRG threshold which is basically the CCA-PD threshold whose value can range between −62 dBm and −82 dBm].

Regarding Claim 8,
wherein creating the transmission schedule comprises considering a load on at least one of the plurality of APs that comprises a chokepoint in the mesh network [Koruthu: load == activity status; 0021; wherein the device and the one or more agent devices form a mesh network; utilizing the device to periodically obtain an activity status of one or more OBSS's (overlapping basic service set) from each agent device, and to determine whether the activity status of each agent device satisfies a predetermined condition; and in response to the activity status of each agent device satisfying the predetermined condition, utilizing the device to disable spatial reuse of each agent device by updating a plurality of spatial-reuse parameters for each agent device; 0044; the OBSS airtime can be regarded as activity status of the OBSS. If the OBSS airtime is too high for any of the agent devices, this indicates that there is high OBSS activity which is decided by a predefined threshold (e.g., OBSS PD threshold)].

Regarding claim 11, which recites the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding claim 14, which recites the same claim limitations as those in claim 8 above, the same rationale of rejection as presented in claim 8 is applicable.

Regarding claim 16, which recites the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding claim 19, which recites the same claim limitations as those in claim 8 above, the same rationale of rejection as presented in claim 8 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koruthu in view of Seok (CA 2933033).
Regarding Claim 6,
Koruthu teaches that the BSS color enables each of the devices in the mesh network 100 (i.e., the controller device 110, agent devices 120 and 130, and stations 111-112, 121-122, and 131-132) to decide whether the simultaneous use of frequency spectrum along with the OBSS is allowed or not [Koruthu: 0039].

However, Koruthu does not teach assigning the OBSS colors to the links … using a first color for a downlink direction between a first AP …and a second AP … using a second color for an uplink direction between the first AP … and the second AP ….

POSITA would have considered the teachings of Seok for incorporation in Koruthu for being in the same art area of OBSS.

Seok teaches:
wherein assigning the OBSS colors to the links between the plurality of APs comprises: using a first color for a downlink direction between a first AP of the plurality of AP and a second AP of the plurality of AP; and using a second color for an uplink direction between the first AP of the plurality of AP and the second AP of the plurality of AP [Seok: first color for downlink and second color for uplink == different PAID based on BSSID for downlink and uplink; 0177; in order to use PAIDs properly for their purpose, when the AP allocates AIDs to STAs, a PAID value for a DL frame, calculated by hashing an AID with a BSSID should be different from a PAID value set for a specific frame type such as a multicast/broadcast frame or a PAID value set for a specific STA, as in a UL frame transmitted to the AP or the OBSS AP; 0175; in the presence of an Overlapping BSS (OBSS), the AP should determine an AID value to be allocated to a STA that belongs to its BSS, in consideration of the BSSID of an OBSS AP (i.e., the BSSID of the OBSS)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Koruthu and Seok in order to avoid degrading overall system performance when number of devices increase [Seok: 0005].

Regarding claim 12, which recites the same claim limitations as those in claim 6 above, the same rationale of rejection as presented in claim 6 is applicable.

Regarding claim 17, which recites the same claim limitations as those in claim 6 above, the same rationale of rejection as presented in claim 6 is applicable.

Claim(s) 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koruthu in view of Oteri (US 2018/0270038).
Regarding Claim 7,
Koruthu teaches that the BSS color enables each of the devices in the mesh network 100 (i.e., the controller device 110, agent devices 120 and 130, and stations 111-112, 121-122, and 131-132) to decide whether the simultaneous use of frequency spectrum along with the OBSS is allowed or not [Koruthu: 0039].

However, Koruthu does not teach assigning the OBSS colors to the links … using a first color for a downlink direction between a first AP …and a second AP … using a first color for an uplink direction between the first AP … and the second AP ….

POSITA would have considered the teachings of Oteri for incorporation in Koruthu for being in the same art area of OBSS.

Oteri teaches:
wherein assigning the OBSS colors to the links between the plurality of APs comprises: using a first color for a downlink direction between a first AP of the plurality of AP and a second AP of the plurality of AP; and using the first color for an uplink direction between the first AP of the plurality of AP and the second AP of the plurality of AP [Oteri: first color == BSS color; 0128; uplink Indication bit may be transmitted to indicate if the transmission is an uplink or downlink transmission. Transmit Node/BSS identification may be transmitted. For example, for downlink transmission (e.g., uplink indication bit set to 0), the transmit Node/BSS identification may be the BSS color and the MAC address or Partial AID of the BSS. The BSS color may be used to identify transmissions associated with a STA's own BSS or OBSS; for uplink transmission (e.g., uplink indication bit set to 1), the Transmit Node/BSS identification may be the MAC address or Partial AID of the transmitting node. In this case, the MAC address or partial AID stored in the receive address may enable the STA to identify transmissions associated with its BSS and/or OBSS. The BSS color may be transmitted in both uplink and downlink transmissions].
Note:
Same BSS color is transmitted in both uplink and downlink, while uplink indication bit is used to determine direction (uplink or downlink).

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Koruthu and Oteri in order to provide efficient interference handling [Oteri: 0070].

Regarding claim 13, which recites the same claim limitations as those in claim 7 above, the same rationale of rejection as presented in claim 7 is applicable.

Regarding claim 18, which recites the same claim limitations as those in claim 7 above, the same rationale of rejection as presented in claim 7 is applicable.

Claim(s) 9-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koruthu in view of Hong (KR 10-0922976).
Regarding Claim 9,
Koruthu teaches that the BSS color enables each of the devices in the mesh network 100 (i.e., the controller device 110, agent devices 120 and 130, and stations 111-112, 121-122, and 131-132) to decide whether the simultaneous use of frequency spectrum along with the OBSS is allowed or not [Koruthu: 0039].

However, Koruthu does not teach creating the transmission schedule comprises using a learning machine technique to predict buffer space on the plurality of APs.

Hong teaches:
wherein creating the transmission schedule comprises using a learning machine technique to predict buffer space on the plurality of APs [Hong: p. 4; the base station controller 130 is connected to the rate controller 135 and the rate controller 135 for determining a target rate Rt using the rate Ro predicted by the wireless scheduler 125 and data received from the public network. Has a second buffer 136 for storing each terminal 110, and has a transmitter 137 for transmitting the data output from the second buffer 136 to the base station; the rate controller 135 manages information transmitted from the wireless scheduler 125 for each terminal 110; the target transmission rate for each terminal 110 of the base station 120 is determined according to this value, and packet data is transmitted according to the target transmission rate value. In addition, quality of service (QoS) parameters that are to be guaranteed in the connection between the base station controller 130 and the base station 120 are managed for each terminal 110. The quality of service parameters required here include the minimum data amount MIN_TH, the maximum data amount MAX_TH, and target range level information of the first buffer 126; p. 3; as shown in FIG. 1, the conventional mobile communication system includes base stations 120, 121, and 122 that are wirelessly connected to a plurality of terminals, and base station controllers 130, 131 that control the base stations 120, 121, and 122].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Koruthu and Hong in order to control a transmission rate between a base station and a base station control period [Hong: p. 2].

Regarding Claim 10,
Koruthu teaches that the BSS color enables each of the devices in the mesh network 100 (i.e., the controller device 110, agent devices 120 and 130, and stations 111-112, 121-122, and 131-132) to decide whether the simultaneous use of frequency spectrum along with the OBSS is allowed or not [Koruthu: 0039].

However, Koruthu does not teach creating the transmission schedule comprises considering Buffer Status Reports (BSRs) of the plurality of APs sent through an upstream of the mesh network.

Hong teaches:
wherein creating the transmission schedule comprises considering Buffer Status Reports (BSRs) of the plurality of APs sent through an upstream of the mesh network [Hong: p. 7; in step 620, the base station controller 130 receives information from the newly set dedicated message from the base station 120; accordingly, the base station controller 130 changes the minimum buffer size TH and the target rate Rt in the rate controller 135 using the received information and transmits the changed value to the base station 120; the first buffer status information and the predicted transmission rate information may be added to other messages in addition to the dedicated message to receive the information].
It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Koruthu and Hong in order to control a transmission rate between a base station and a base station control period [Hong: p. 2].

Regarding claim 15, which recites the same claim limitations as those in claim 9 above, the same rationale of rejection as presented in claim 9 is applicable.

Regarding claim 20, which recites the same claim limitations as those in claim 9 above, the same rationale of rejection as presented in claim 9 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Zhou (US 2017/0085461) teaches that in networks with centralized management and control, for example through a centralized controller, color values may be allocated to the AP's such that it is possible to guarantee that each BSS has a color value different from the color value of an overlapping BSS (OBSS) [Zhou: 0062].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/           Primary Examiner, Art Unit 2468